Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

                                             Claim Interpretation Maintained
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The dispensing system of claims 1 and 10.
The adjustable mechanism of claim 4.
The distance measuring unit of claim 8.
The control unit of claims 7 and 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                                                  Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1-4, 9-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN202316261 [see English translation]; newly applied).

Zhang provides a dispensing device for applying adhesive to a wind [turbine] blade structure the device comprising a glue pushing box (220) defining a housing having an interior forming at least one reservoir capable of temporarily holding adhesive during dispensing, the housing having a bottom side, a top side, a front side, back side, and opposed sides located between the front side and back side, the bottom side configurable to face the application surface by user during dispensing, the at least one reservoir connected to an inlet (240) for adhesive supply and bottom outlet for discharge of the adhesive, the device including reservoir capable of providing consistent application of adhesive and thus would enable equalized dispensing flow rate during dispensing, wherein the glue pushing box is capable of manually being moved via handle unit defined by at least one handle (210) along said application surface, and a dispensing system or feed system (110, 270) configured to supply adhesive into the dispenser device at a 
Regarding claim 2, see slot opening (225).  While a transparent or clear window is not taught by Zhang, the use of a transparent window in a top of the glue pushing box/housing would enable the user to monitor feeding of adhesive during dispensing to make sure that there are no disruptions in the feeding of the adhesive.
Regarding claim 3, the Zhang device provides at least one exchangeable housing part defined by metal blade inserts [0032] which can change the profile of the dispensed adhesive. 
Regarding claim 4, the device as defined by the combination above would provide for an adjustable mechanism including metal blade inserts [0032] which can change the profile of the dispensed adhesive.

Regarding claim 10, Zhang provides a method of applying adhesive to an application surface on a wind [turbine] blade comprising 
providing a dispenser comprising a glue pushing box (220) defining a housing having an interior forming at least one reservoir capable of temporarily holding adhesive during dispensing, the housing having a bottom side, a top side, a front side, back side, and opposed sides located between the front side and back side, the bottom side configurable to face the application surface by user during dispensing, the at least one reservoir connected to an inlet (240) for adhesive supply and bottom outlet for discharge of the adhesive, the device including reservoir capable of providing consistent application of adhesive and thus would enable equalized dispensing flow rate during dispensing, wherein the glue pushing box is capable of manually being moved via handle unit defined by at least one handle (210) along said application surface, and a dispensing system or feed system (110, 270) configured to supply adhesive into the dispenser device at a predetermined supply flow rate, the glue pushing box (220) is manually moved, adhesive being fed to the inlet via the dispensing or feed system (110, 270), the inlet (240) in fluid communication with dispensing or feed system (110, 270) via a coupling element defined by a disassembly joint [0019];
coupling of the dispensing system or feed system (110, 270) to the glue pushing box (220) via the inlet (240) via coupling element defined by a disassembly joint [0019]; 

manually dispensing adhesive through a bottom outlet of the glue pushing box onto the application surface using metal inserts of a desired profile via the bottom outlet onto the application surface of the blade at the predetermined rate; 
maintaining desired supply of adhesive to the at least one reservoir of the glue pushing box (220) to complete cementation of the blade along the application surface of the blade.
Zhang is silent concerning at least partially filling or at least maintaining a desired supply of adhesive to the at least one reservoir of the glue pushing box (220) to equalize dispensing rate during dispensing of adhesive on the blade application surface.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the Zhang glue pushing box/housing reservoir would be at least partially filled or at least maintained with desired supply of adhesive to the at least one reservoir of the glue pushing box with equalized dispensing rate because the glue pushing box/housing reservoir would include desired profiled metal inserts to change/alter different sizing/adhesive profiles, remove air bubbles, and provide improved cementation of the blade in a closeable/closed system. 
Regarding claim 11, the configuring of the dispensing device as defined by the combination above to supply and thereby apply adhesive at a predetermined pressure between .1 and 10 bars in accordance with the viscous adhesive being applied to the surface would be well within the purview of one skilled in the art.
Regarding claims 12 and 13, the Zhang device used in the method would provide for adjustment in the profile of the opening of the application device via metal inserts to change/alter different sizing profiles in the glue pushing box/housing in order to remove air bubbles, provide 
Regarding claim 17, the Zhang dispenser device would include a handle unit defined by at least one handle (210).
Regarding claim 18, manually dispensing the adhesive via Zhang dispenser device in a continuous or uniform manner would be within the purview of one skilled in the art to deposit adhesive along the application surface, at a predetermined length, effecting improved cementation of the blade along the entire application surface.   


Claims 1-4, 7, 9-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamke et al (EP2447521 [see English translation]) in view of Despota et al (US 3,396,218).
Kamke provides a dispensing device for applying adhesive to a wind turbine blade structure the device comprising a head/extruder type housing (10; see Figs. 1-4) having an interior forming at least one reservoir capable of temporarily holding adhesive during dispensing, the housing having a bottom side, a top side, a front side, back side, and opposed sides located between the front side and back side, the bottom side configurable to face the application surface by user during dispensing, the at least one reservoir connected to an inlet for adhesive supply and outlet for discharge of the adhesive, the device including reservoir capable of providing uniform and homogenous application of adhesive and thus would effect equalized dispensing flow rate during dispensing, wherein the dispensing device is capable of manually being moved along said application surface (see Fig. 1), and a dispensing system or feed system [0010, 0039] configured to supply adhesive into the dispenser device a supply rate, wherein the dispenser device applies adhesive onto the application surface (areas of 44/45) at a dispense rate when the dispenser 
With respect to claim 2, the inclusion of an additional opening to the reservoir to provide for supply of an additive or ability to add to the reservoir would be within the purview of one skilled in the art. Also, the use of a transparent window in a top of housing would enable the user to monitor feeding of adhesive during dispensing to make sure that there are no disruptions in the feeding of the adhesive.
With respect to claim 3, the Kamke device provides for adjustment in the profile of the opening of the application device which can be adjusted [0017, 0021] during coating so as to change the profile of the dispensed adhesive and this is done by exchanging of parts. 
 With respect to claim 4, the device as defined by the combination above would provide for adjustment in the profile of the opening of the application device which can be adjusted [0017, 0021] during coating so as to change the profile of the dispensed adhesive and this is done by exchanging of parts.

With respect to claim 9, configuring of the dispensing device as defined by the combination above to apply adhesive at a predetermined pressure between .1 and 10 bars in accordance with the viscous adhesive being applied to the surface would be well within the purview of one skilled in the art.
With respect to claim 10, Kamke provides a method of applying adhesive to an application surface on a wind turbine comprising providing a dispenser device, the dispensing device comprising a head/extruder type housing (10; see Figs. 1-4) having an interior forming at least one reservoir capable of temporarily holding at least a partial/minimal filling/supply of adhesive during dispensing at a predetermined supply rate, the housing having a bottom side, a top side, a front side, back side, and opposed sides located between the front side and back side, the bottom side configurable to face the application surface by user during dispensing, the at least one reservoir connected to an inlet for adhesive supply and outlet for discharge of the adhesive, the device including reservoir capable of providing uniform and homogenous application of adhesive and thus would effect equalized dispensing flow rate during dispensing, wherein the dispensing device is capable of manually being moved along said application surface (see Fig. 1), and a dispensing system or feed system [0010, 0039] configured to supply adhesive into the dispenser device at the supply rate, wherein the dispenser device applies adhesive onto the application surface (areas of 44/45) at a dispense rate when the dispenser device (19, 40) is manually moved, adhesive being fed to the inlet via the dispensing or feed system [0010, 0039], 
With respect to claim 11, configuring the dispensing device as defined by the combination above to apply adhesive at a predetermined pressure between .1 and 10 bars in accordance with the viscous adhesive being applied to the surface would be well within the purview of one skilled in the art.
With respect to claims 12 and 13, the device as defined by the combination and as used in the method would provide for adjustment in the profile of the opening of the application device which can be adjusted [0017, 0021] during coating so as to change the profile of the dispensed adhesive and this is done by exchanging of parts.  Thus, the step of changing a cross-sectional profile of said outlet of the dispenser device or changing a width of said at least one outlet or changing a height of said at least one outlet of the dispenser device prior to dispensing the adhesive would be within the purview of one skilled in the art.
With respect to new claim 17, the dispenser device as defined by the combination above would expectantly be provided with suitable handle or gripper unit because Kamke illustrates manual manipulation of a dispensing device in Fig. 1.  Further, one of ordinary skill in the art 
With respect to new claim 18, the method using the dispenser device as defined by the combination above would expectantly be provided with suitable handle or gripper unit to effect manual application of the device relative to the application surface because Kamke illustrates manual manipulation of a dispensing device in Fig. 1.  Further, one of ordinary skill in the art would readily appreciate use of a handle or gripper unit for the dispensing device automation when the automation is disabled to manually correct for changes in the designed adhesive bead for consistent/uniform application along the application surface.  Kamke recognizes manual change of features and output derivation correction as evidenced by [0021, 0027].  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kamke et al (EP2447521 [see English translation]) in view of Despota et al (US 3,396,218) as applied to claims 1 and 4 above and further in view of Stillwell et al (US2013/0216703) for reasoning set forth substantially in the office action (mailed 4/1/2021).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kamke et al (EP2447521 [see English translation]) in view of Despota et al (US 3,396,218) as applied to claims 1 and 4 above and further in view of Gaon et al (US2009/0038707) for reasoning set forth substantially in the office action (mailed 4/1/2021).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamke et al (EP2447521 [see English translation]) in view of Despota et al (US 3,396,218) as applied to claims 1 and 4 above and further in view of Ledermann et al (US 4,898,117) for reasoning set forth substantially in the final office action (mailed 9/14/2021).

The teachings of Kamke and Despota have been mentioned above yet Kamke and Despota do not teach or suggest adjustable structure having a row of holes.  However, Ledermann provides for a dispenser device for dispensing viscous material with adjustment structure having a row of holes including slots (see Figs. 7A, 7C, 7D) which can be exchanged to 
With respect to claim 15, see Ledermann which provides for the adjustment structure to include a slot or elongated hole arrangement as shown in Fig. 7D.  In light of Ledermann, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide adjustable structure having a slot or elongated hole arrangement on the bottom side of the housing of the dispenser device as defined by the combination above in order to adjust the cross-sectional profile of dispensed viscous material for application on the surface of the substrate such as a wind turbine blade.  Furthermore the connection of the adjustment structure to the housing of the dispenser device as defined by the combination above via suitable hardware would have only required routine skill in the art.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kamke et al (EP2447521 [see English translation]) in view of Despota et al (US 3,396,218), and Stillwell et al (US2013/0216703) as applied to claims 1, 4, and 5 above and further in view of Ledermann et al (US 4,898,117).
The teachings of Kamke, Despota, and Stillwell have been mentioned above.  None teach or suggest an elongated hole or slot arrangement capable of receiving a fastener element.  .

                                                 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents sets forth a manual mortar/paste dispenser: Denton (US922676). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
1/26/2022